Citation Nr: 1620776	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1986 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which granted service connection for residuals of a left ankle sprain, rated 10 percent disabling, effective August 6, 2009.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes that in a June 2010 correspondence, the Veteran indicated that he had left knee and left hip disabilities that had been impacted by his left ankle disability.  The Board finds that this statement raises claims for secondary service connection for left knee and left hip disabilities.  The Board also notes that in its September 2015 remand, the Board found that in a January 2011 statement, the Veteran raised the issue of clear and unmistakable error regarding a March 2002 rating decision.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

In its September 2015 remand, the Board instructed the RO, in part, to obtain any pertinent treatment records identified during the course of the remand, following receipt of any necessary authorizations from the Veteran.  Subsequently, in January 2016, the Veteran submitted a statement indicating he was enclosing information relating to a Dr. J.V.'s office, where medical records from Dr. H. of Podiatry Associates of Augusta could be found.  The Veteran indicated that this was where he received his ankle brace and where he was told that the severity of his ankle disability caused his posture to be out of line.  On the same day, the Veteran submitted a Medical Records Transfer form on which he requested that his treatment records be obtained from Family Physicians of North Augusta.  The record does not reflect that the RO subsequently sought to obtain records from the office of Dr. J.V., from Podiatry Associates of Augusta, or from Family Physicians of North Augusta.  The Board notes that although two pages of notes from Dr. H. dated in September 2009 are of record, these notes do not touch upon the Veteran's posture, and it is otherwise unclear whether they constitute the entirety of the treatment by Dr. H. referenced by the Veteran in January 2016.  It is also unclear whether the records referenced by the Veteran from Podiatry Associates of Augusta and Family Physicians of North Augusta refer to medical treatment separate from that provided by Dr. H. in September 2009.  As such, because it appears that medical records identified by the Veteran, which pertain to the current severity of his left ankle disability, remain outstanding, a remand is necessary in order to determine whether such records would be duplicative of those already submitted, and if not, for attempts to be made to obtain them.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all necessary development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include treatment records from the office of Dr. J.V., from Podiatry Associates of Augusta, and from Family Physicians of North Augusta.  If any requested records are not available, or if it is determined that such records are duplicative of those already obtained, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




